DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 6, the phrase "preferable" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlik (US-9079690-B1) in view of May et al. (US-4991717-A).
Pavlik discloses a container (200) for receiving a bag (100) filled with a fluid (col. 2, lines 7-8), in particular a biopharmaceutical fluid, wherein connector tubing (103) is attached to the bag, the container comprising: a dish portion (200a) and a lid portion (200b), wherein the dish portion is divided into a main compartment of the container and a tubing compartment of the container (Fig. 6), and wherein the lid portion includes a main portion, and a tubing portion (Fig. 7) wherein the dish portion is divided into the main compartment and the tubing compartment through a constriction of the lid portion, which constriction is adapted to hold the connector tubing through a squeezing action between the constriction and the lid portion (Fig. 8), wherein the lid portion is secured in a closed position relative to the dish portion by way of frictional locking connections (col. 5, lines 30-43), and methods of delivering fluid and using the container involving filling and emptying the bag with connector tubing (col. 2, ll. 56 – col. 3, ll. 55).
Pavlik fails to teach wherein the lid portion includes a hinge between the main portion and the tubing portion, and wherein the hinge is adapted to allow for an opening of the tubing portion while the main portion remains closed, such that the bag remains protected in the main compartment while the connector tubing in the tubing compartment is accessible from the outside, wherein the hinge is provided as flexural hinge which allows for bending of the tubing portion relative to the main portion, and wherein the dish portion and/or the lid portion are made of a plastic.
May teaches that it is known in the art to manufacture a lid portion with a flexural hinge portion (col. 5, lines 32-46) and that it is known in the art to manufacture container out of plastic (col. 2, lines 15-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid portion with a hinge, as taught by May, so that contents of the container could be accessed without fully removing the lid portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container out of plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlik and May in view of Schyver (US-20210137787-A1).
The modified container of Pavlik fails to teach wherein the lid portion, in particular the main portion, the tubing portion and/or the hinge is transparent, and wherein at least one layer of foam is present inside the container.
Schyver teaches that it is known in the art to manufacture a transparent container (par. 55) and that it is known in the art to include a foam layer in the container (par. 63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container as transparent, so that the contents of the container could be seen.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a foam layer, in order to cushion the bag in the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733